DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 are rejected because that claim 8 recites “a control unit that avoids transmitting … that reports, from a physical layer to a higher layer, information indicating that a counter used for power ramping on the random access channel is suspended”. It is unclear the relationship between “avoids transmitting” and “a counter used for power ramping ... is suspended”, particularly refers to claim 9 which recites “a control unit that reduces transmission power… that reports, from a physical layer to a higher layer, information indicating that a counter used for power ramping … is suspended”. In other words, it is unclear why “a counter used for power ramping” is suspended in both the case of avoiding transmitting and the case of reducing transmission power. Furthermore, it is suggested that claim language be more carefully 
	Dependent claims are rejected because each of them has the same problem as the corresponding independent claim. 
	To continue prosecution on merit, the claims will be interpreted as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190200375 A1) in view of Uchino (US 20160278130 A1).
For claim 1, Yashukawa discloses a terminal (UE 10 in FIG. 4) comprising: 
a transmission unit that performs uplink transmission including a random access channel via a plurality of uplink carriers ([0086] “transmission of information other than the data (for example, transmission of control information with a PUCCH, transmission of a preamble with a PRACH, and the like) with a plurality of carriers different from each other” in view of FIG. 4, see transmission unit 13 or transmission unit 14; note Uchino e.g., [0012] and [0007] of “start RACH (Random Access Channel)”); and 
a control unit ([0139] “a transmission power control unit that preferentially allocates transmission power to data with first priority higher than second priority in comparison to data with the second priority in a case where the transmission unit simultaneously transmits a plurality of pieces of data which are different in priority by using a plurality of carriers” in view of FIG. 4, see switch control unit 103, which includes power control unit) that avoids transmitting a random access channel on an uplink carrier among the plurality of uplink carriers upon detecting that a total of transmission power in the plurality of uplink carriers exceeds maximum transmit power ([0140] “In a case where the sum of required transmission power for the data with the first priority and required transmission power for the data with the second priority exceeds maximum transmission power of the user equipment, the transmission power control unit drops transmission of the data with the second priority or makes transmission power of the data with the second priority smaller than required transmission power”), and 
Yashukawa does not specifically discloses that reports, from a physical layer to a higher layer, information indicating that a counter used for power ramping on the random access channel is suspended. However, Yashukawa teaches UE notifies of priority of each carrier at physical layer to a higher layer ([0050] “The user priority for each carrier (may be for each BS, or for each carrier group) from the base station (for example, the master base station 20) through higher layer signaling (for example, RRC signaling), and the priority is stored in the switching control unit 103 as configuration information in combination with information of a corresponding carrier and the like”). OOSA would consider priority a counter used for power ramping because the priority is a counter based on which the power ramping is assigned to each carrier (see FIG. 4 in view of [0139]-[0140]).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) at the time before the application was filed to report a counter used for power ramping from physical layer to higher layer for the benefit of exchanging control information between UE and base station ([0050]).
For claim 9, Yashukawa discloses a terminal (UE 10 in FIG. 4) comprising: 
a transmission unit that performs uplink transmission including a random access channel via a plurality of uplink carriers ([0086] “transmission of information other than the data (for example, transmission of control information with a PUCCH, transmission of a preamble with a PRACH, and the like) with a plurality of carriers different from each other” in view of FIG. 4, see transmission unit 13 or transmission unit 14; note PRACH is Physical Random Access Channel, see Uchino e.g., [0012] and [0007] of “start RACH (Random Access Channel)”); and 
a transmission power control unit that preferentially allocates transmission power to data with first priority higher than second priority in comparison to data with the second priority in a case where the transmission unit simultaneously transmits a plurality of pieces of data which are different in priority by using a plurality of carriers” in view of FIG. 4, see switch control unit 103, which includes power control unit) that reduces transmission power of the random access channel on an uplink carrier with low priority among the plurality of uplink carriers upon detecting that a total of transmission power in the plurality of uplink carriers exceeds maximum transmission power ([0140] “In a case where the sum of required transmission power for the data with the first priority and required transmission power for the data with the second priority exceeds maximum transmission power of the user equipment, the transmission power control unit drops transmission of the data with the second priority or makes transmission power of the data with the second priority smaller than required transmission power”), and 
Yashukawa does not specifically discloses that reports, from a physical layer to a higher layer, information indicating that a counter used for power ramping on the random access channel is suspended. However, Yashukawa teaches UE notifies of priority of each carrier at physical layer to a higher layer ([0050] “The user equipment 10 is notified of priority for each carrier (may be for each BS, or for each carrier group) from the base station through higher layer signaling (for example, RRC signaling), and the priority is stored in the switching control unit 103 as configuration information in combination with information of a corresponding carrier and the like”). OOSA would consider priority a counter used for power ramping because the priority is a counter based on which the power ramping is assigned to each carrier (see FIG. 4 in view of [0139]-[0140]).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) at the time before the application was filed to report a counter used for power ramping from physical layer to higher layer for the benefit of exchanging control information between UE and base station ([0050]).
As to claim 10, Yashukawa in view of Uchino discloses claim 8, Yashukawa further discloses the control unit determines transmission power of a random access channel to be retransmitted using a power ramping step value that differs from a normal power ramping step value ([0140] “In a case where the sum of required transmission power for the data with the first priority and required transmission power for the data with the second priority exceeds maximum transmission power of the user equipment, the transmission power control unit drops transmission of the data with the second priority or makes transmission power of the data with the second priority smaller than required transmission power”).
As to claim 11, Yashukawa in view of Uchino discloses claim 9, Yashukawa further discloses the control unit determines transmission power of a random access In a case where the sum of required transmission power for the data with the first priority and required transmission power for the data with the second priority exceeds maximum transmission power of the user equipment, the transmission power control unit drops transmission of the data with the second priority or makes transmission power of the data with the second priority smaller than required transmission power”; note that when the transmission power exceeds maximum under a normal power that is associated with the second priority, the transmission power must be lower than normal, suggesting the power ramping step value is lower than normal value).
As to claim 12, Yashukawa in view of Uchino discloses claim 10, Yashukawa further discloses the different power ramping step value is determined based on an extent of reduction of the transmission power value of the random access channel changed by the control unit or the reduced transmission power ([0140] “In a case where the sum of required transmission power for the data with the first priority and required transmission power for the data with the second priority exceeds maximum transmission power of the user equipment, the transmission power control unit drops transmission of the data with the second priority or makes transmission power of the data with the second priority smaller than required transmission power”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462